

Exhibit 10.13


Trademark License Contract


Licensor:
Wu Qingqing (hereinafter referred to as “Party A”);



Licensee:
Jinjiang Yinglin Jinduren Dress Co., Ltd. (hereinafter referred to as “Party B”)



Whereas:
 
1.           Party A is the legal and registered owner of the registered
trademark “罗纳贝克” & design with the registered number 3871951;
 
2.           Party A agrees to irrevocably grant Party B and its subsidiaries
(collectively, the “Party B”) a license to use the aforesaid trademark for free
in People’s Republic of China (the “PRC”, in this contract, excluding Hong Kong,
Macau and Taiwan).


Therefore, for the purpose of specifying rights and obligations of both Party A
and Party B, in accordance with relevant provisions of the Trademark Law of the
People’s Republic of China and its Implementation Rules, Party A and Party B,
on the basis of mutual consultations, have entered into the following contract
(this “Contract”) as to the trademark license (the “Trademark License”):


I.
The trademark licensed by Party A (the “Licensed Trademark”) has been approved
by and registered with the Trademark Office of State Administration of Industry
and Commerce of PRC (the “Trademark Office”), details of which are set out as
follows:

 
Serial number of the licensed trademark: No. 3871951
 
Classifications: 25
 
Scope of Merchandise:  apparel, shoes and hats
 
II.
Scope of License.  Party B is authorized to use the Licensed Trademark on the
products, product packaging, advertisement and promotion, descriptions and other
applications.



III.
Term of the Trademark License.  Subject to the provisions set forth in Sections
VII and VIII below, the term of the Trademark License under this Contract is
perpetual.

 
 

IV.
The Trademark License under this Contract is royalty-free.  Party B shall not
have to pay Party A for the Trademark License.



V.
Rights and Obligations of both Parties

 
 
1.
Rights and obligations of Party A:



 
(i)
Party A shall warrant the legality of the Licensed Trademark;

 
 
(ii)
Party A is obligated to promote Licensed Trademark in a proper manner so as to
strengthen the influence of Licensed Trademark;


 
1

--------------------------------------------------------------------------------

 

 
(iii)
Party A is obligated to assist local governments and Party B in taking actions
against tortious acts committed by other enterprises; and

 
 
(iv)
Party A shall have the right to supervise and inspect Party B in respect of the
use of Licensed Trademark and correct mistakes made by Party B.



 
2.
Rights and obligations of Party B

 
 
(i)
Party B shall have the right to require Party A to cooperate in respect of
lawsuits and taking actions against tortious acts committed by other
enterprises;

 
 
(ii)
Party B shall be entitled to promote products by means of Licensed Trademark
pursuant to the provisions of this Contract, and reasonably make the use of the
Licensed Trademark for the benefits of Party B and the subsidiaries of Party B;

 
 
(iii)
Party B shall be obligated to observe trademark use norms stipulated in this
Contract;

 
 
(iv)
Party B shall be obligated to expose tortious acts committed by other
enterprises and to take action to effectively prevent these acts; and

 
 
(v)
Party B shall be obligated to protect the Licensed Trademark and observe
relevant provisions concerning trademark use as required by Party A.

 
VI.
Trademark Use Norms

 
 
 1.
Party B shall ensure the quality of products using the Licensed Trademark. Party
B shall indicate the manufacturer and place of production, etc. on products
using the Licensed Trademark.  The products and packaging using the Licensed
Trademark shall be in compliance with relevant laws and regulations.

 
 
2.
The right to use the Licensed Trademark shall only be available to Party B and
the subsidiaries of Party B.  Party B has no right to transfer such right to any
third party or permit any third party to use the Licensed Trademark.

 
 
3.
Party B shall be obligated to accept supervision and unscheduled inspection by
Party A in respect of the use of the Licensed Trademark.

 
 
4.
In the event that the products with the Licensed Trademark go beyond the scope
of the usage rights provided in this Contract or do not satisfy the quality
standards, such products shall not be released into market.

 
 
5.
Party B shall be obligated to protect the Licensed Trademark to keep it free
from infringement and actively cooperate with efforts to prevent tortious acts.

 
VII.
Party B shall be entitled to unilaterally rescind this Contract if Party A
commits any of the following actions; and in case of any loss sustained by Party
B therefrom, Party B shall be entitled to compensation from Party A:

 
 
1.
failure to maintain the legality of the Licensed Trademark;

 
 
2.
failure to cooperate with Party B on efforts to prevent fake products from using
the Licensed Trademark, which cause loss to Party B.


 
2

--------------------------------------------------------------------------------

 


VIII.
Termination

 
 
1.
In the event that any Party breaches any provisions of this Contract and such
breach conforms to the termination conditions, the other Party shall have the
right to terminate this Contract;

 
 
2.
If Party A terminates its existence, then this Contract shall terminate.

 
IX.
Dispute Resolution and Enforceability.  This Contract is enforceable pursuant to
the relevant laws and regulations of PRC.  Any dispute arising from or in
connection with this Contract shall be resolved first through friendly
negotiations; in case such dispute cannot be resolved through negotiation, then
it shall be submitted to the People’s Court located at the registered address of
Party A.

 
X.
Miscellaneous

 
 
1.
Party A shall file this Contract within three (3) months from the signing date
to the Trademark Office; but the aforesaid filing shall not affect the
effectiveness of this Contract.

 
 
2.
This Contract shall be signed in four originals and each party shall hold two
copies. This Contract shall come into effect after signing by the
representatives of both Parties, and this Contract is binding on both Party A
and Party B.



Party A:
Wu Qingging
      /s/ Wu Qingqing 
 
 
Wu Qingqing
 
Signing Date:  February 12, 2009
   
Party B:
Jinjiang Yinglin Jinduren Dress Co., Ltd.
   
(seal)
 

 
Authorized Representative (signature): 
/s/ Wu Qingqing
   
Name:
Wu Qingqing
   
Title:
Executive Director
   
Signing Date:  February 12, 2009


 
3

--------------------------------------------------------------------------------

 